[Cite as State v. Klorer, 2014-Ohio-3989.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                       WOOD COUNTY

State of Ohio                                     Court of Appeals No. WD-13-083

        Appellee                                  Trial Court No. 2012CR0601

v.

Richard C. Klorer                                 DECISION AND JUDGMENT

        Appellant                                 Decided: September 12, 2014

                                      *****
        Paul A. Dobson, Wood County Prosecuting Attorney, and
        Thomas A. Matuszak and David T. Harold, Assistant Prosecuting
        Attorneys, for appellee.

        Lawrence A. Gold, for appellant.
                                             *****

        OSOWIK, J.

        {¶ 1} This is an appeal from a September 13, 2013, judgment of the Wood County

Court of Common Pleas, which found appellant guilty of one count of possession of

heroin, in violation of R.C. 2925.11, a felony of the fifth degree. For the reasons set forth

below, this court affirms the judgment of the trial court.
         {¶ 2} Appellant, Richard C. Klorer, sets forth the following sole assignment of

error:

               THE TRIAL COURT COMMITTED ERROR IN DENYING

         APPELLANT’S MOTION TO SUPPRESS IN VIOLATION OF HIS

         CONSTITUTIONAL RIGHT TO BE FREE FROM AN

         UNREASONABLE SEARCH AND SEIZURE UNDER THE OHIO AND

         UNITED STATES CONSTITUTIONS.

         {¶ 3} The following undisputed facts are relevant to this appeal. On July 2, 2012,

a Bowling Green police officer who was on duty was alerted by a fellow officer to watch

out for a white Pontiac currently driving in the area. The subject vehicle was driven by a

known suspect with an active arrest warrant, driving under a suspended license, and

possessing a lengthy criminal record.

         {¶ 4} The officer subsequently observed the wanted vehicle commit a traffic

offense and stopped it at a gas station in the city of Bowling Green. Based upon the

active warrant for appellant’s arrest, appellant was arrested and a tow order was placed

for the vehicle. Pursuant to a standard, written policy of the Bowling Green Police

Department, when the driver of a vehicle is being arrested the arresting officer, “will

attempt to inventory the vehicle before leaving the scene.” In conjunction with this, the

department policy provides, “The inventory will be as thorough as possible. All

containers and compartments shall be inventoried, when practical.”




2.
       {¶ 5} Pursuant to the departmental policy, the arresting officer began to conduct

an inventory search of appellant’s vehicle. During the search, the officer recovered a

green zippered pouch containing an uncapped syringe and a plastic bag which

encompassed smaller plastic bags containing residue and bloodstained cotton balls.

       {¶ 6} On September 21, 2012, BCI test results confirmed that the materials

recovered from appellant’s vehicle contained heroin. Accordingly, appellant was charged

with one count of possession of heroin, a violation of R.C. 2925.11, a felony of the fifth

degree.

       {¶ 7} On March 15, 2013, counsel for appellant filed a motion for intervention in

lieu of conviction. On March 18, 2013, appellee filed a brief in opposition. Appellant

possesses an extensive criminal history, including multiple past drug offenses. On May

28, 2013, the trial court denied appellant’s motion for intervention in lieu of conviction.

       {¶ 8} On June 18, 2013, a waiver of speedy trial requirements was filed by

appellant. On June 20, 2013, appellant filed a written motion to suppress. On July 8,

2013, appellee filed a brief in opposition. On August 23, 2013, the suppression hearing

was conducted. The motion was subsequently denied.

       {¶ 9} Appellant entered a plea of no contest to the single count of possession of

heroin, in violation of R.C. 2925.11, a felony of the fifth degree, and was found guilty. A

presentence investigation was ordered. On November 8, 2013, appellant was sentenced

to four years of community control. This appeal ensued.




3.
       {¶ 10} In the single assignment of error, appellant asserts that the trial court

improperly denied appellant’s motion to suppress. In support, appellant contends that

although the initial traffic stop by the Bowling Green Police Department triggering the

inventory and tow of appellant’s vehicle was valid, the Bowling Green Police

Department policy underlying this matter was not adequately specific as it pertains to the

contents of containers discovered during such searches. We are not persuaded.

       {¶ 11} It is well-established that an inventory search of a lawfully impounded

vehicle is a valid exception to the warrant requirement of the fourth amendment of the

United States Constitution. Colorado v. Bertine, 479 U.S. 367, 371 (1987). The

rationale underlying the exclusion of vehicle inventory searches from the warrant

requirement stems from the fact that such searches constitute an administrative function,

not an investigative function. South Dakota v. Opperman, 428 U.S. 364, 367 (1976).

       {¶ 12} In conjunction with the above guiding legal parameters, this court has held

that in order to determine whether a disputed vehicle inventory search was valid, the

evidence must demonstrate that the relevant police department has a standardized policy

for such scenarios and that the officer’s conduct conformed to that policy. State v. Kerr,

6th Dist. Wood No. WD-05-080, 2006-Ohio-6058, ¶ 20. Also, the record must reflect

that the search was not done in bad faith such as being performed as a pretext with the

actual purpose being solely for investigation. As we held in Kerr at ¶ 26, “[N]othing in

the record indicates that the inventory search of appellee’s vehicle was conducted in bad

faith or for the sole purpose of investigation.”



4.
       {¶ 13} We note at the outset of our consideration of the propriety of the disputed

vehicle inventory search that the record reflects that the Bowling Green Police

Department possessed a standardized written policy for performing an inventory search

of a vehicle of a driver who has been arrested. The policy states in pertinent part, “The

inventory will be as thorough as possible. All containers and compartments shall be

inventoried, when practical.” The policy clearly establishes that it exists to both protect

the property in the vehicle and to protect against claims of theft of the property against

the officers.

       {¶ 14} In applying all of the above controlling legal guidelines to the instant case,

the record reflects that appellant was properly stopped for a traffic violation and that

appellant concedes the legitimacy of the initial stop. The record reflects that at the time

of the traffic stop, there was an active warrant for appellant’s arrest on a prior criminal

matter. The record reflects that based upon appellant’s arrest, a tow and inventory of

appellant’s vehicle was initiated and conducted pursuant to a standardized written policy

of the Bowling Green Police Department. The record reflects that the policy directed

such a vehicle inventory search to be, “as thorough as possible.” The record reflects that

the arresting officer recovered a green plastic zipper pouch containing a plastic bag inside

of it, which then contained smaller plastic bags within the larger plastic bag. The record

reflects that all containers were searched, including containers stored within containers.

       {¶ 15} We have carefully reviewed and considered this matter. Just as we

concluded in the analogous Kerr case, we likewise find that nothing in the record reflects



5.
that the disputed inventory search of appellant’s vehicle was done in bad faith or for the

sole purpose of investigation so as to potentially compromise the legitimacy of the

vehicle inventory search. The search was performed in substantial accordance with the

standardized procedures of the Bowling Green Police Department.

       {¶ 16} Wherefore, we find appellant’s sole assignment of error not well-taken.

The judgment of the Wood County Court of Common Pleas is hereby affirmed.

Appellant is ordered to pay the costs of this appeal pursuant to App.R. 24.

                                                                      Judgment affirmed.



       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.


Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Arlene Singer, J.
                                               _______________________________
Thomas J. Osowik, J.                                       JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE



           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                 http://www.sconet.state.oh.us/rod/newpdf/?source=6.




6.